 



Exhibit 10.2.2

          Amendment No. 37(CA) Revision 1   Date: February 20, 2005
SOW:
  oNo    
 
  þYes    

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked [* * *] and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
[Graphic Omitted: NeuStar Logo]
REVISION 1 TO STATEMENT OF WORK
FOR
CANADIAN VIRTUAL POINT OF PRESENCE
UNDER
AGREEMENT FOR NUMBER PORTABILITY ADMINISTRATION CENTER / SERVICE MANAGEMENT
SYSTEM

Page 1



--------------------------------------------------------------------------------



 



          Amendment No. 37(CA) Revision 1   Date: February 20, 2005
SOW:
  oNo    
 
  þYes    

REVISION 1 TO STATEMENT OF WORK NO. 37(CA)
UNDER
AGREEMENT FOR NUMBER PORTABILITY ADMINISTRATION CENTER / SERVICE MANAGEMENT
SYSTEM
Canadian Virtual Point of Presence

1.   PARTIES

This Revision No. 1 (the “Revision”) to Statement of Work No. 37(CA) (the
“Statement of Work” or “SOW”) is entered into pursuant to Article 13 of, and
upon execution shall be a part of, the Contractor Services Agreement for Number
Portability Administration Center/Service Management System (the “Master
Agreement”) by and between NeuStar, Inc., a Delaware corporation (“Contractor”)
and the Canadian LNP Consortium, Inc., a corporation incorporated under the laws
of Canada (the “Customer”).

2.   EFFECTIVENESS

This Amendment shall be effective as of the 20th day of February, 2005 (the
“Effective Date”) only upon execution of this SOW by Contractor and Customer.
The number in the upper left-hand corner refers to this Amendment. Undefined
capitalized terms used herein shall have the meanings ascribed by the Master
Agreement.

3.   ADDITIONAL SERVICES

  3.1   SOW37 Additional Services

SOW37 provided for the establishment of a virtual point of presence (“VPOP”) in
a central location in Mississauga, Canada through which Canadian Users are be
able to connect from time to time to Contractor’s Disaster Recovery Data Center,
currently located in [* * *] (the “Disaster Recovery Center”).

  3.2   Scope of Revision

Customer has requested that Contractor replace the vendor for the VPOP service
from Lockheed Martin to [* * *]. On February 20, 2005, Contractor replaced the
VPOP vendor in accordance with the foregoing, and began providing VPOP services
on such basis on that date. The replacement of the vendor for VPOP services is
considered a termination of SOW37 for purposes of Section 8.6 (Termination
Charges) under SOW37. The provision of the VPOP by Contractor pursuant to this
SOW shall comprise Additional Services. The Additional Services set forth in
this SOW are not an Enhancement to the NPAC/SMS Software as defined under the
Master Agreement.

Page 2



--------------------------------------------------------------------------------



 



          Amendment No. 37(CA) Revision 1   Date: February 20, 2005
SOW:
  oNo    
 
  þYes    

  3.3   Revision Additional Services

Contractor shall procure, obtain, and deploy all necessary facilities, hardware,
and software, as well as all required licenses, permits, consents, and other
rights (the “Underlying Rights”) to establish the VPOP in Mississauga, Ontario,
Canada to enable all Users requiring circuit connectivity to the Disaster
Recovery Center to connect to such center through the VPOP. Contractor shall be
solely and fully responsible for all aspects of the provision of the VPOP
including, without limitation, space, equipment, management, Underlying Rights,
and the responsibility for the delivery of User traffic between the VPOP and the
Disaster Recovery Center.
In order to access the VPOP, Users will be required to bring their fractional T1
or higher circuit(s) to the VPOP, as further described below. The VPOP shall
have a capacity equal to eight T1’s. All Users connecting to the VPOP must meet
the requirements set forth in the Minimum Connectivity Requirements document
issued by Contractor and approved by Customer. The point of demarcation between
Users’ and Contractor’s networks shall be the Users’ connection to the VPOP
third party service provider’s patch panel (the “Patch Panel”). Users are
responsible for their circuit up to such connection. Contractor shall be
responsible for connecting its circuit to the VPOP. For the avoidance of doubt,
SLR-7 (SOA/LSMS Interface Availability (User)) as set forth in Exhibit G to the
Master Agreement, applies from the User’s connection point to the Patch Panel up
to and including the Disaster Recovery Data Center.

  3.4   Limitations

The provision of the Additional Services set forth in this SOW does not convey
any form or type of title or ownership in any real or personal property,
including, but not limited to, any networks or any transmission or other
facilities and equipment related to the VPOP.

  3.5   Non-Interference

Subject to and conditional upon Contractor’s provision of the Additional
Services in accordance with this SOW and otherwise in accordance with the Master
Agreement, Customer and Users agree that Users’ use of and connection to the
VPOP shall at all times be in accordance with the terms and conditions of this
SOW and the Master Agreement, and that Users’ use of the VPOP otherwise than in
accordance with this SOW and the Master Agreement shall not cause any material
negative interference with, or material negative impairment of, delivery of the
Services by the Contractor to other Users.

4.   OUT OF SCOPE SERVICES

This SOW contains the agreed upon terms and conditions that shall govern
Contractor’s performance of the Additional Services described herein. The
Additional Services provided for in this SOW, and for which Contractor shall be
compensated in accordance with Article 8 and Section 7.2, shall not be
interpreted, implied, or assumed to include

Page 3



--------------------------------------------------------------------------------



 



          Amendment No. 37(CA) Revision 1   Date: February 20, 2005
SOW:
  oNo    
 
  þYes    

any other service(s) (hereinafter “Out of Scope Services”), which Out of Scope
Services shall be provided in accordance with the Master Agreement and,
specifically, Article 13, Additional Services.

5.   PROJECT SCHEDULE

Contractor shall establish the VPOP by February 20, 2005, and provide the
services contemplated under this SOW until the earlier of December 31, 2011 and
termination of the Master Agreement.

6.   COMPLETION AND ACCEPTANCE CRITERIA

The following internal documents are applicable to the Additional Services
contemplated under this SOW:

         
 
  N/A   Functional Requirements Specifications
 
       
 
  N/A   Requirements Traceability Matrix
 
       
 
  N/A   External Design
 
       
 
  N/A   System Design
 
       
 
  N/A   Detailed Design
 
       
 
  N/A   Integration Test Plan
 
       
 
  N/A   System Test Plan
 
       
 
  N/A   Software Quality Assurance Program Report
 
       
 
  Ö   User Documentation
 
       
 
  N/A   Software Configuration Management Plan
 
       
 
  N/A   Standards and Metrics
 
       

7.   IMPACTS ON MASTER AGREEMENT

  7.1   Applicable

The following portions of the Master Agreement are impacted by this SOW:

         
 
  None   Master Agreement
 
       
 
  None   Exhibit B Functional Requirements Specification
 
       
 
  None   Exhibit C Interoperable Interface Specification
 
       
 
  Ö   Exhibit E Pricing Schedules
 
       
 
  None   Exhibit F Project Plan and Test Schedule
 
       
 
  None   Exhibit G Service Level Requirements
 
       
 
  None   Exhibit H Reporting and Monitoring Requirements
 
       
 
  None   Exhibit I Key Personnel
 
       
 
  None   Exhibit J User Agreement Form
 
       
 
  None   Exhibit K External Design
 
       
 
  None   Exhibit L Infrastructure/Hardware
 
       
 
  None   Exhibit M Software Escrow Agreement
 
       
 
  None   Exhibit N System Performance Plan for NPAC/SMS Services
 
       

Page 4



--------------------------------------------------------------------------------



 



          Amendment No. 37(CA) Revision 1   Date: February 20, 2005
SOW:
  oNo    
 
  þYes    

         
 
  None   Exhibit O Statement of Work Cost Principles
 
       

  7.2   Pricing Schedule

Effective on the Amendment Effective Date, Schedule 1 (Service Element Fees/Unit
Pricing) of Exhibit E (Pricing Schedules) of the Master Agreement shall be
amended by inserting the following item under Category 2 (Per User/Per Request
Charges) as follows:

              VPOP access to Disaster Recovery Data Center   Per month in
accordance with SOW No. 37, Revision 1   CDN$[* * *]

8.   PRICING

  8.1   Obligation

Upon execution of this SOW, Contractor shall be entitled to be compensated for
the Additional Services described herein in the amount and on the terms and
conditions described below. Such compensation shall be the obligation of each
applicable User, as directed by the Customer. For the purposes of and in
accordance with Section 23.3 of the Master Agreement (“Users’ Liability for
Payments”), Additional Services, to the extent actually performed, shall be
considered to be services performed prior to any such effective date of
termination. Accordingly and notwithstanding any other provisions to the
contrary in the Master Agreement or any exhibit attached thereto, but subject to
Section 23.3 of the Master Agreement, in the event any amounts owed pursuant to
this SOW remain outstanding upon any termination or expiration of the Master
Agreement or this SOW, such amounts shall be immediately due and payable by the
applicable User(s) as provided for herein.

  8.2   Compensation

The Parties acknowledge and agree that the pricing for the Additional Services
has been derived and calculated in material compliance with Exhibit O of the
Master Agreement, which acknowledgment shall not be interpreted as an admission,
by either Party, that Exhibit O is or is not a requirement for this SOW. The
Contractor further expressly acknowledges and agrees, with respect to the
pricing under this SOW, that such pricing shall not in any way be construed,
directly or indirectly, as an agreement of, or waiver by, Customer of its rights
to enforce the obligations of Contractor under Exhibit O in respect of any
Statement of Work entered into by the Parties following the date of this SOW.
The pricing for the Additional Services performed by Contractor shall be equal
to a non-recurring fee (“Non-Recurring Fee”) of [* * *] Canadian Dollars [* * *]
Cents (CDN$[* * *]), billed in the month following the month in which this
Revision is executed and delivered, and a monthly recurring charge (“Monthly
Recurring Charge”) of [* * *] Canadian Dollars [* * *] Cents (CDN$[* * *]) to be
paid each month during

Page 5



--------------------------------------------------------------------------------



 



          Amendment No. 37(CA) Revision 1   Date: February 20, 2005
SOW:
  oNo    
 
  þYes    

which the VPOP is available, beginning the first full month (on a pro-rated
basis) after the VPOP is first made available to Users (i.e., the Effective
Date).1
Contractor and Customer acknowledge that because Contractor has billed Users
since the Effective Date of this Revision in accordance with the billing
requirements of SOW 37 up to and including the month in which this Revision is
executed and delivered, Contractor will, where appropriate, apply an adjustment
as directed by the Customer to User’s invoices in the month following the month
in which this SOW is executed and delivered for the preceding period commencing
with Effective Date of this Revision, which adjustment may include a credit
against future invoice for the VPOP services provided as Additional Services
under this Revision, until exhausted.
Neither the Non-Recurring Fee nor the Monthly Recurring Charge include costs and
charges related to bringing User’s circuit to the point of demarcation described
in Section 3.2 of this SOW, which costs and charges are the sole responsibility
of the User. Both the Non-Recurring Fee and the Monthly Recurring Charge shall
be allocated and invoiced among Users in accordance with the Allocation Model
delivered by the Customer to the Contractor. Notwithstanding the foregoing,
Customer shall have the right to direct Contractor to deviate from the
Allocation Model upon thirty (30) days prior written notice.

  8.3   Payment

Contractor shall prepare invoices in accordance with the Master Agreement
invoicing, which may include invoicing for charges under other Statements of
Work agreed to pursuant to Article 13 of the Master Agreement, on the last day
of a calendar month and shall send such invoice to each User for the amount of
its User charges. Contractor shall also prepare and deliver to Customer a report
(the “Monthly Summary of Charges”) setting forth the billing calculation above.
All invoices shall be due and payable within thirty (30) days of the date of the
invoice. Late payments will be subject to a one and one-quarter percent (1.25%)
interest charge per month, or, if lower, the maximum rate permitted by law.

  8.4   Disputes

Any billing disputes shall be promptly presented to Contractor in reasonable
detail, in writing. Any requests for adjustment shall not be cause for delay in
payment of the undisputed balance due. User may withhold payment of any amounts
which are subject to a bona fide dispute; provided it shall pay all undisputed
amounts owing to Contractor that have been separately invoiced to User. If
re-invoice occurs following the thirty (30) day payment schedule, then such
invoice for the undisputed amount shall be paid within ten
 

1   The Non-Recurring Fee and the Monthly Recurring Charge are not subject to
the annual conversion rate adjustment required under the Amending Agreement,
effective March 31, 2003 of the Master Agreement, as implemented in SOW46
(Annual Update to Conversion Factor) because the amounts set forth for each are
billed by the provider in Canadian Dollars.

Page 6



--------------------------------------------------------------------------------



 



          Amendment No. 37(CA) Revision 1   Date: February 20, 2005
SOW:
  oNo    
 
  þYes    

(10) business days of receipt by User. User and Contractor shall seek to resolve
any such disputes expeditiously, but in any event within less than thirty
(30) days after receipt of notice thereof. All disputed amounts ultimately paid
or awarded to Contractor shall bear interest from the thirtieth (30th) day
following the original invoice date.

  8.5   Taxes

Each User is to remit to or reimburse Contractor for any taxes that it is
obligated to pay by law, rule or regulation or under this SOW, the Master
Agreement or its respective NPAC/SMS User Agreement.

  8.6   Termination Costs under Revision 1

Customer shall be entitled to terminate this SOW37 Revision 1 at any time during
the term of provision of the Additional Services under this Revision by
Contractor, provided that, in the event of any such termination, Users shall be
entitled to re-terminate their circuits in the same fashion, and under the same
terms and conditions, as was the case prior to implementation of the VPOP, and
the Customer shall pay to Contractor termination charges as a Non-Recurring Fee.
With respect to the VPOP vendor under this Revision to SOW37, i.e., [* * *], the
following sets forth the method for calculating such termination charges:

  (i)   If the termination occurs prior to the first anniversary of the
installation of the VPOP services, then the termination charge shall equal the
product of (a) the Monthly Recurring Charge and (b) the number of months
remaining in the first year of VPOP services between Contractor and the
underlying provider.     (ii)   If the termination occurs after the first
anniversary of the installation of the VPOP services, then the termination
charge shall equal the product of (a) one half (1/2) of the Monthly Recurring
Charge and (b) the number of months remaining in the applicable VPOP service
term between Contractor and the underlying provider.

Contractor’s agreement with [* * *], as the underlying provider of VPOP
services, provides for an initial term of thirty six (36) months commencing on
the Effective Date. Contractor shall notify the Customer in writing, at least 10
Business Days prior to the effective date, of any extension, renewal or other
modification of the foregoing terms with [* * *], and any other service terms
with any other underlying provider with whom Contractor may enter into an
agreement in substitution for the agreement with [* * *], regarding the VPOP
services under this SOW.
Notwithstanding the foregoing, Contractor represents and warrants that the
termination charges are the exact charges (without mark up or margin) payable by
Contractor to its VPOP supplier in the event of termination by Contractor
pursuant to its agreements with

Page 7



--------------------------------------------------------------------------------



 



          Amendment No. 37(CA) Revision 1   Date: February 20, 2005
SOW:
  oNo    
 
  þYes    

its supplier. Contractor agrees that if Contractor becomes entitled to any
discount, rebate or other reduction from such termination charges, any such
other discount, rebate or reduction shall be applied in favor of the Customer as
a dollar for dollar reduction from the termination charges which may otherwise
be, or have been, payable by Customer hereunder.

  8.7   Termination Costs under SOW37

The Parties acknowledge that the original vendor (Lockheed Martin) for VPOP
services under SOW 37 has yet to invoice NeuStar the termination charges
referenced in Section 8.6 of SOW 37, and as a result, Contractor cannot
ascertain if the underlying vendor is providing any discounts, rebates or other
reductions from such termination charges. Contractor and Customer agree that
Contractor shall use commercially reasonable efforts to ascertain the
termination charges under Section 8.6 of SOW37. The Parties hereby agree that
for purposes of calculating the termination charges under Section 8.6 of SOW37,
the VPOP services was terminated after 19 months of services (i.e., from July
16, 2003 to February 20, 2005). Upon Contractor ascertaining the termination
charges referred to in the immediately preceding sentence, Contractor shall
prepare and deliver to the Customer an invoice in respect thereof, which
Customer shall pay within forty-five (45) days of receipt.

9.   CONTINUATION OF MASTER AGREEMENT AND USER AGREEMENT

Except as specifically modified and amended hereby, all the provisions of the
Master Agreement and the User Agreements entered into with respect thereto, and
all exhibits and schedules thereto, shall remain unaltered and in full force and
effect in accordance with their terms. From and after the date hereof, any
reference in either the Master Agreement to itself and any Article, Section or
subsections thereof or to any Exhibit thereto, or in any User Agreement to
itself or to the Master Agreement and applicable to any time from and after the
date hereof, shall be deemed to be a reference to such agreement, Article,
Section, subsection or Exhibit as modified and amended by this SOW. From and
after the Amendment Effective Date, this SOW shall be a part of the Master
Agreement and, as such, shall be subject to the terms and conditions therein.

10.   MISCELLANEOUS

  10.1   Counterparts

This SOW may be executed in two or more counterparts and by different parties
hereto in separate counterparts, with the same effect as if all parties had
signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.

Page 8



--------------------------------------------------------------------------------



 



          Amendment No. 37(CA) Revision 1   Date: February 20, 2005
SOW:
  oNo    
 
  þYes    

  10.2   Entire Agreement

This SOW sets forth the entire understanding between the Parties with regard to
the subject matter hereof and supersedes any prior or contemporaneous agreement,
discussions, negotiations or representations between the Parties, whether
written or oral, with respect thereto.
[THIS SPACE INTENTIONALLY LEFT BLANK]

Page 9



--------------------------------------------------------------------------------



 



          Amendment No. 37(CA) Revision 1   Date: February 20, 2005
SOW:
  oNo    
 
  þYes    

IN WITNESS WHEREOF, the undersigned have executed and delivered this SOW:

          CONTRACTOR: NeuStar, Inc.  
By:
  /s/Joseph F. Franlin    
 
       
Its:
  Joseph F. Franlin    
 
       
Date:
  1/17/06    
 
        CUSTOMER: Canadian LNP Consortium, Inc.  
By:
  /s/ J. Sarrazin    
 
       
Its:
  Jacques Sarrazin    
 
       
Date:
  1/20/06    

Page 10